Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 12, 2019

The Court of Appeals hereby passes the following order:

A20D0063. DANIEL A. SEYMOUR, III et al. v. RAY M. WRIGHT, INC.

      Plaintiff Daniel A. Seymour, III seeks discretionary review of the trial court’s
order denying the motion for summary judgment filed by Seymour and three other
parties. However, we lack jurisdiction.
      Because this action remains pending below, Seymour was required to use the
interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal the denial of the motion for summary
judgment. See OCGA § 5-6-34 (b); Lumbermen’s Underwriting Alliance v. Atl. Wood
Indus., 207 Ga. App. 392, 392 (427 SE2d 861) (1993). If a certificate of immediate
review is not entered within ten days of entry of the order at issue, the party seeking
review must wait until the final judgment to appeal. See OCGA § 5-6-34 (b); Wilcher
v. Confederate Packaging, Inc., 287 Ga. App. 451, 452 (1) (651 SE2d 790) (2007)
(“A certificate of immediate review of a court order must be signed by the trial judge
and filed with the clerk of the trial court within ten days of the entry of the
interlocutory order sought to be appealed.”).
      Seymour’s failure to follow the required appellate procedure deprives us of
jurisdiction over this application, which is hereby DISMISSED. See Bailey v. Bailey,
266 Ga. 832, 833 (471 SE2d 213) (1996).



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/12/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.